Citation Nr: 9907134	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-20 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital emergency 
room treatment on March 3, 1996, March 30, 1996, May 4, 1996, 
May 21, 1996, and May 23, 1996.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with ambulance services on May 
21, 1996, and May 23, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Dallas, Texas, 
Medical Center (MC) of the Department of Veterans Affairs 
(VA).

In January 1999 the veteran testified at a personal video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran incurred unauthorized medical expenses in 
connection with private emergency room treatment on March 3, 
1996, March 30, 1996, May 4, 1996, May 21, 1996, and May 23, 
1996 and ambulance services on May 21, 1996, and May 23, 
1996.  

2. The veteran's established service-connected conditions 
(and ratings) at the time of the private emergency room 
treatments were PTSD (100 percent) and residuals of a right 
wrist fracture (30 percent).  The veteran's total 
compensation rating was not rated as being permanent.

3. At the time of the emergency room treatments and ambulance 
services, a medical emergency was not present, of such nature 
that delay in going to a VA facility or VA fee basis 
treatment provider would have been hazardous to the veteran's 
life or health.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment for 
unauthorized medical expenses associated with private 
hospital emergency room treatment on March 3, 1996, March 30, 
1996, May 4, 1996, May 21, 1996, and May 23, 1996, have not 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1998).

2.  The criteria for reimbursement or payment for 
unauthorized medical expenses associated with ambulance 
services on May 21, 1996, and May 23, 1996 have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record reflects that the veteran's service-connected 
disabilities at the time the claimed expenses were incurred 
included post-traumatic stress disorder (PTSD), assigned a 
100 percent rating, and the residuals of a right wrist 
fracture, assigned a 30 percent rating.  The effective dates 
for these ratings are from February 26, 1993.  In April 1997 
the RO found the veteran's service-connected disability was 
total and permanent.

Private hospital emergency room treatment records show that 
on March 3, 1996, the veteran was admitted with the chief 
complaint reported as nervous.  The physician reported the 
veteran was in no apparent distress and did not appear 
anxious.  The diagnosis was acute anxiety.

Private hospital emergency room treatment records show that 
on March 30, 1996, the veteran was admitted with chief 
complaints reported as flu like symptoms and congestion.  The 
diagnosis was asthmatic bronchitis.

Private hospital emergency room treatment records show that 
on May 4, 1996, the veteran was admitted with the chief 
complaint reported as bronchial distress.  The physician 
noted the veteran reported right chest pain over 3 days.  The 
diagnosis was intercostal neuralgia.

Private hospital emergency room treatment records show that 
on May 21, 1996, the veteran was admitted with the chief 
complaint reported as severe agitation and homicidal threats 
to wife.  The physician reported the veteran had been 
drinking, had alcohol on his breath and seemed angry.  The 
diagnosis was ethanol intoxication and PTSD.

Private hospital emergency room treatment records show that 
on May 23, 1996, the veteran was admitted with the chief 
complaint reported as abdominal pains.  The physician 
reported the veteran had been brought to the emergency room 
from jail with complaints including abdominal pain, ethanol 
on breath and an episode of vomiting.  The diagnosis was 
acute gastritis/alcoholic gastritis.  

VA medical opinion dated in June 1996 noted that the round 
trip mileage from the veteran's hometown to the nearest VA 
medical facility was 180 miles.  It was also noted that the 
veteran was approved for fee-basis treatment for all 
conditions for a period of 3 years.

VA medical opinion dated in July 1996 disapproved payment for 
emergency room treatment on March 3, 1996, and March 30, 
1996.  The physician noted the treatment represented a 
routine office type visit, and that records dated 
March 3, 1996, revealed the veteran had non-labored 
respiration, was in no apparent distress and was not anxious.  
It was noted records dated March 30, 1996, revealed the 
veteran was afebrile, stable and ambulatory.

VA medical opinion dated in August 1996 disapproved payment 
for emergency room treatment and ambulance services provided 
on May 21, 1996, and May 23, 1996.  The physician noted the 
May 21, 1996, treatment represented a routine office type 
visit.  It was the physician's opinion, after a review of the 
record, that the veteran could have been transported on 
either May 21, 1996, or May 23, 1996, by automobile.  In 
November 1996 the physician reconsidered and continued the 
denial of payment for emergency room treatment and ambulance 
service.  

VA medical opinion dated in October 1996 disapproved payment 
for emergency room treatment on May 4, 1996.  The physician 
noted the veteran was treated for intercostal neuralgia which 
was non-emergent and represented a routine office type visit.  
It was noted that records revealed the veteran was 
ambulatory, with discomfort.  

In August 1997 the physician noted that an extensive review 
of the record had been conducted.  The physician reconsidered 
and continued the decisions as to treatment and ambulance 
service provided on March 3, 1996, March 30, 1996, May 4, 
1996, May 21, 1996, and May 23, 1996.  As to the May 21, 
1996, treatment, the physician noted that the veteran's major 
problem was ethanol use and that at home care was indicated 
until the veteran was sober.  

At the personal hearing, the veteran and his spouse argued 
that the treatment and services received on these dates were 
emergencies.  They also argued that the matters were related 
to the veteran's service-connected PTSD.

Analysis

The veteran's claim for payment or reimbursement for 
unauthorized medical expenses incurred during private 
emergency room treatments on March 3, 1996, March 30, 1996, 
May 4, 1996, May 21, 1996, and May 23, 1996, is well 
grounded, meaning not inherently implausible.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
VA to assist in the development of the claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  
38 U.S.C.A. § 1703 (West 1991).  There are, however, 
regulatory criteria that permit VA to assume financial 
responsibility for medical expenses incurred by veterans at 
private medical facilities under certain circumstances.  
Thus, for example, VA reimbursement for private medical 
expenses may, subject to other requirements, be granted if 
prior authorization for the medical treatment in question is 
obtained from VA.  38 C.F.R. § 17.54 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998).

In this case, the record reflects the veteran does not 
allege, and the evidence does not show, that the treatment 
and services provided on the claimed dates involved prior VA 
authorization.  See 38 C.F.R. § 17.54.  Therefore, the matter 
on appeal must be determined in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  See 38 C.F.R. § 17.120.  
The Board notes that entitlement to reimbursement or payment 
for medical expenses incurred without prior authorization 
from VA requires that all three elements for eligibility must 
be met. 

As to the requirement that medical emergencies existed and 
delay would have been hazardous to life or health, the Board 
finds that the veteran has submitted no competent evidence in 
support of his claims.  It is clear that the veteran and his 
spouse sincerely believe that the treatment involved 
emergencies, however, they are not competent to offer 
opinions on matters requiring medical expertise.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The VA determinations that a medical 
emergency did not exist were by a physician and have not been 
rebutted by any competent evidence.  Since the emergent 
nature of the treatment has not been established, there is no 
need to discuss whether the other criteria for reimbursement 
or payment for unauthorized medical expenses are net.  The 
weight of the competent evidence of record is clearly against 
the veteran's claims for reimbursement or payment.

The weight of the evidence shows that the criteria for 
payment of unauthorized medical expenses have not been met.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from March 3, 1996, 
March 30, 1996, May 4, 1996, May 21, 1996, and May 23, 1996 
emergency room treatment and medical expenses associated with 
ambulance services on May 21, 1996, and May 23, 1996 must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital emergency 
room treatment on March 3, 1996, March 30, 1996, May 4, 1996, 
May 21, 1996, and May 23, 1996, is denied.

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with ambulance services on May 
21, 1996, and May 23, 1996, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


